           Case 2:20-cv-00934-RFB-NJK Document 10 Filed 10/08/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     ALAN JOHN FRICKX,
 7                                                           Case No.: 2:20-cv-00934-RFB-NJK
            Plaintiff(s),
 8                                                                         ORDER
     v.
 9                                                                      [Docket No. 9]
     LUIS MACIAS VENEGAS, et al.,
10
            Defendant(s).
11
12         Pending before the Court is Plaintiff’s third application to proceed in forma pauperis.
13 Docket No. 9. The Court denied Plaintiff’s first application because he failed to sign and date the
14 application and incorrectly added the amount of his income. Docket No. 6. The Court denied
15 Plaintiff’s second application because his reported finances differed significantly from those
16 reported in his original application. Docket No. 8.
17         In his third application, Plaintiff states that he paid the filing fee on June 26, 2020. Docket
18 No. 9 at 6. As a result, the Court determined that Plaintiff paid the filing fee in case number 2:19-
19 cv-00942-JAD-DJA, where he filed a complaint identical to the one filed in this case. That case
20 remains active. Thus, it appears that this case was opened in error.
21         Accordingly, the Court DENIES Plaintiff’s third application to proceed in forma pauperis
22 as moot. Docket No. 9. The Clerk of Court is INSTRUCTED to administratively close this case.
23         IT IS SO ORDERED.
24         Dated: October 8, 2020
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                     1
